-- - -

  t
            -------------------------------------------
      .~O 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                        V.                                (For Offenses Committed On or After November I, 1987)

                          Omar Marquez-Medina                                Case Number:          19cr2242-FAG

                                                                          Benjaminj. Cheeks
                                                                          Defendant's Attorney
      REGISTRATION NO.                  75201298
       •-
      The Defendant:

       lZl pleaded guilty to count(s)        Count 1 of Superseding Information

       D  was found guilty on count(s)
          after a olea of not guiltv.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
      Title & Section                    Nature of Offense                                                                Number{s)
      8:1325; 18:2                       Illegal Entry; Aiding and Abetting (Misdemeanor)                                    ls




            The defendant is sentenced as provided in pages 2 through              2             of this judgment.

      D     The defendant has been found not guilty on count(s)

      lZl Count(s)     I - 8 of Underlying Information             are   dismissed on the motion of the United States.

            Assessment : $10 Waived
      •
      lZl   No fine                •     Forfeiture pursuant to order filed                                          , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.

                                                                         Julv 17 2012
                                                                         Date oflmposition of



                                                                         HON. F. A. G                  III
                                                                         UNITED STATES DISTRICT JUDGE



                                                                                                                         19cr2242-FAG
 •
'
     AO 245B (CASO Rev. 08/14) Judgment in a Petty Criminal Case

     DEFENDANT:                Omar Marquez-Medina                                                      Judgment - Page 2 of 2
     CASE NUMBER:              l 9cr2242-FAG

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      TIME SERVED




      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •     The court makes the following recommendations to the Bureau of Prisons:




     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •   at
                     ---------                P.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

            •    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                             19cr2242-FAG
